Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a CON of US patent Application 15/120,037, filed on 01/30/2017, which was a 371 of PCT/US15/16954, filed on 02/20/2015.
Claims 52-53, 65-66, 69, 72, 76, 79, 83, 91, 93-101, 113-114, 117, 120, 124, 127, 131, 139, 141-146 and 147-148 are currently pending in this patent application.
In response to a previous Office action, a Final Rejection Office action (mailed on 04/01/2022), Applicants filed a response and an amendment on 07/29/2022, amending claims 52-53, 100 and 101 is acknowledged. 
Claims 98, 99, 147 and 148 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered. 
Claims 52-53, 65-66, 69, 72, 76, 79, 83, 91, 93-97, 100, 101, 113-114, 117, 120, 124, 127, 131, 139, 141-145 and 146 are present for examination.
Applicants' arguments filed on 07/29/2022, have been fully considered and are deemed persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Withdrawn-Claim Rejections - 35 USC § 112(b) 
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The previous rejection of Claims 52-53, 65-66, 69, 72, 76, 79, 83, 91, 93-97, 100, 101, 113-114, 117, 120, 124, 127, 131, 139, 141-145 and 146 under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 
 The previous rejection of Claims 52-53, 65-66, 69, 72, 76, 79, 83, 91, 93-97, 100, 101, 113-114, 117, 120, 124, 127, 131, 139, 141-145 and 146 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

New-Claim Rejections – AIA  35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

Claims 52-53, 65-66, 69, 72, 76, 79, 83, 91, 93-97, 100, 101, 113-114, 117, 120, 124, 127, 131, 139, 141-145 and 146 are rejected under 35 U.S.C. 103(a) before the effective filing date as being unpatentable over Shiba et al. (Genetically modified host cells and use of same for producing isoprenoid compounds. US 2009/0053797A1, publication 02/26/2009) in view of Beck et al. (Utilization of phosphoketolase in the production of mevalonate, isoprenoid precursors, and isoprene. WO 2013/066568 A1, publication 05/10/2013, claim benefit of 61/545,083, filed on 10/07/2011, see IDS), and Escalante-Semerena et al. (Methods of controlling acetylation of metabolic enzymes. US 2003/0232782 A1, publication 12/18/2003, see, IDS).
The Broadest Reasonable Interpretation (BRI) of Claim 52, which is directed to recombinant cells capable of producing an isoprenoid precursor, wherein the cells (i) (a) have been modified such that the activity of a YfiQ polypeptide is modulated by decreasing, attenuating, or deleting the expression of a nucleic acid encoding the YfiQ polypeptide as compared to cells that have not been modified for such modulation, and/or (b) comprise a nucleic acid encoding a CobB polypeptide, wherein the cells have been modified such that the activity of the CobB polypeptide is modulated by increasing the expression of the nucleic acid encoding the CobB polypeptide as compared to cells that have not been modified for such modulation; and (ii) comprise one or more nucleic acids encoding one or more polypeptides of a mevalonate (MVA) pathway, wherein culturing of the recombinant cells in a suitable media provides for the production of the isoprenoid precursor.
 Regarding claims 52-53, 65-66, 69, 72, 76, 79, 83, 91, 93-97, 100, 101,  113-114, 117, 120, 124, 127, 131, 139, 141-145 and 146, Shiba et al. teach a genetically modified eukaryotic host cells exhibiting increased activity levels of one or more enzymes that generate precursors to be utilized by the mevalonate (MVA) pathway enzymes, increased activity levels of one or more mevalonate pathway enzymes including prenyltransferase (synonym- polyprenyl synthase or polyprenyl pyrophosphate synthase), farnesyl pyrophosphate synthase, geranyl pyrophosphate synthase, HMG-CoA reductase, HMG-CoA synthase, and terpene synthase, and/or decreased levels of squalene synthase activity; such cells are useful for producing isoprenoid compounds, wherein the genetically modified eukaryotic host cells that produce higher levels of acetyl-CoA than a control cell; such cells are useful for producing a variety of products, including isoprenoid compounds including mevalonate, and methods for the production of an isoprenoid compound or an isoprenoid precursor in a subject genetically modified eukaryotic host cell, wherein the eukaryotic host cell is Saccharomyces cerevisiae, wherein culturing a genetically modified host cell under conditions that promote production of high levels of an isoprenoid or isoprenoid precursor compound including mevalonate (MVA). Shiba et al. also teach genetically modified eukaryotic host cell that produces an isoprenoid compound or an isoprenoid precursor compound including mevalonate MVA (see, para 49, 87, 90), wherein said host cell is genetically modified with one or more heterologous nucleic acids comprising a) nucleotide sequences encoding one or more enzymes that convert glucose into acetyl-CoA, wherein said one or more enzymes comprise an acetaldehyde dehydrogenase (ALD) or an acetyl-CoA synthetase (ACS); b) nucleotide sequences encoding one or more enzymes that convert acetyl-CoA into a prenyl diphosphate; and c) a nucleotide sequence encoding a terpene synthase, wherein said terpene synthase-encoding nucleotide sequence is in a plasmid that includes a mutation that provides for increased stability of the plasmid in the cell, wherein the isoprenoid or isoprenoid precursor is produced by action of the terpene synthase, wherein the genetically modified eukaryotic host cell comprises said one or more enzymes that convert glucose into acetyl-CoA comprise ALD and ACS, wherein said one or more enzymes that convert glucose into acetyl-CoA is ACS that comprises a modification such that post-translational acetylation of the ACS is reduced. Shiba et al. further teach protein acetyltransferase (PAT), which acetylates ACS (acetyl-CoA synthetase) results in the inactivation of ACS, which ultimately decrease the production of acetyl-CoA, a precursor of isoprenoid synthesis, and further teach NAD+-dependent SirT2 protein deacetylase (CobB) activates ACS by removing inhibitory acetyl group from ACS, and thus, reducing the activity of PAT and increasing the activity of SirT2/CobB would expected to increase increased acetyl-CoA production, a precursor of isoprenoid synthesis, in order to increase isoprenoid synthesis, which is depicted in Fig. 15, wherein the isoprenoid precursor production is 10% higher to 1000-fold higher than non-recombinant or non-genetically modified cells (see, SnagIt image as shown below). Shiba et al. also teach increased activity of acetyl-CoA synthetase, an acetate cycling enzyme, which consume acetate and converts into acetyl-CoA, wherein the cell comprises acetate kinase, wherein the isoprenoid precursors are monoterpenes, sesquiterpenes, diterpenes, triterpenes including  limonene, geraniol, farnesol (see, abstract, para 5, 8-9, 11, 13-15, 17-19, 36-37, 45, 49, 50, 80-82, 87, 90, 111, 115, 126, 147, 188, Fig. 1 and Fig. 15, and claims 39-71). 
Shiba et al. do not explicitly teach increase activity of SirT2/CobB and reduced or eliminated activity of PAT (for claims 52-53 and 100-101), but indeed teach in Fig. 15 that in order to increase acetyl-CoA for a precursor of isoprenoid synthesis, activity of PAT should be reduced and activity of CobB should be increased for increased production of isoprenoids precursor, and it is obvious to a skilled artisan to reduce or eliminate activity of PAT and increase the activity of SirT2/CobB in order to increase isoprenoid precursor production through increased acetyl-CoA synthesis with an expectation of success, by looking Fig. 15 of Shiba et al.

    PNG
    media_image1.png
    474
    815
    media_image1.png
    Greyscale

Shiba et al. do not teach the recombinant host cell comprises heterologous nucleic acid encoding phosphoketolase having phosphoketolase activity (for claims 66, 114), modulated expression of pentose phosphate pathway proteins including transketolase (tktA), transaldolase (talB), ribulose-5-phosphate epimerase (rpe), ribose-5-phosphate epimerase (rpiA) or phosphofructokinase (pfkA) in said recombinant host cell (for claims 69, 72, 117 and 120). 
However, Beck et al. teach recombinant cells capable of producing of isoprene, wherein the cells comprise one or more heterologous nucleic acids encoding a polypeptide having phosphoketolase activity and (i) one or more nucleic acids encoding one or more polypeptides of the complete MVA pathway, and (ii) a heterologous nucleic acid encoding an isoprene synthase polypeptide, wherein culturing of said recombinant cells in a suitable media provides for the production of isoprene, wherein the one or more heterologous nucleic acids encoding a polypeptide having phosphoketolase activity is capable of synthesizing glyceraldehyde 3- phosphate and acetyl phosphate from xylulose 5-phosphate, a pentose phosphate pathway intermediate, wherein one or more polypeptides of the complete MVA pathway including acetoacetyl-CoA synthase, HMG-CoA reductase, and  mevalonate kinase (para 11 and 22-23) and further engineering of the cell to increase activity of phosphate acetyltransferase (pta, see, para 111 and 125), as well as heterologous overexpression of phosphoketolase (para 22-24 and 35, and Fig. 2 as SnagIt image as shown below),  and pentose phosphate pathway enzymes including ribose-5-phopshate isomerase, D-ribulose-5-phosphate 3-epimerase, transketolase, transaldolase (para 111, 125 and 198, and Fig. 72), wherein the recombinant cells are gram-positive bacterial cells, gram-negative bacterial cells, fungal cells, filamentous fungal cells, algal cells or yeast cells, wherein the recombinant cells are selected from the group consisting of Bacillus subtilis, Streptomyces lividans, Streptomyces coelicolor, Escherichia coli, Trichoderma reesei, Aspergillus oryzae and Aspergillus niger, Saccharomyces cerevisiae and Yarrowia lipolytica, and a process of fermentation in a culture medium in a suitable culture condition (para 275), wherein the isoprenoid precursors are DMAPP, mevalonate (MVA) or IPP (para 4-5, 291, 293) and the specific productivity of isoprene or isoprenoids precursor is increased about 10-times  (para 160) than control or 5000 nmole/gwcm/hr (para 281), or 5g/L culture medium (para 206), which is within the scope of at least 5% as claimed, wherein the cell also comprises heterologous expression of polyprenyl pyrophosphate synthase (para 291, and 295-298) (abstract; paragraphs 3, 5, 87-92, 94, 120-125, 133-135, 149, 156, 157, 168, 169, 177, 183, 229, 237, 241 and claims 1-43). Claims 143 and 144 are included in this rejection because since Beck et al. indeed teach the production of isoprenoids compounds including monoterpene, sesquiterpene or geranylgeraniol (see, para 38). 

    PNG
    media_image2.png
    898
    871
    media_image2.png
    Greyscale

Beck et al. also do not teach modulating of acetylating enzyme YfiQ by decreasing expression (for claims 52-53 and 100-101), modulating deacetylating enzyme CobB by increasing expression (for claims 52-53 and 100-101) for the production of isoprene or precursor thereof  
However, Escalante-Semerena et al. teach modulation or disruption of acetylating enzyme YfiQ results in the acetylation of acetyl-CoA synthetase and modulation or increased expression of deacetylating enzyme CobB, which deacetylates acetyl-CoA synthetase in a bacterial host cell E. coli or Salmonella enterica and a process for producing acetyl-CoA, a precursor in the isoprenoid, or isoprenoid precursor biosynthesis, a biochemical by using said host cell comprising and modulation of YfiQ and CobB protein (abstract, para 3-4, 7, 17-18, 26, 27, 36 and 37, Table 1, and Fig. 5). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Shiba et al. Beck et al. and Escalante-Semerena et al.  to modulate or disrupting acetylating enzyme YfiQ and modulating or increased expression of deacetylating enzyme CobB as taught by Escalante-Semerena et al., and heterologous expression of phosphoketolase as well as  expression of pentose phosphate pathway enzyme including aldolase, ribose-5-phopshate isomerase, or D-ribulose-5-phosphate 3-epimerase as taught by Beck et al. and modify Shiba et al. for modulating or disrupting acetylating enzyme YfiQ and modulating or increased expression of deacetylating enzyme CobB in the host cell E. coli or S. cerevisiae of Shiba et al. by following the teachings of Escalante-Semerena et al. for producing increased amount of isoprenoids or precursors thereof as taught by Shiba et al. Beck et al. and Escalante-Semerena et al. to arrive the claimed invention.
	One of ordinary skilled in the would have been motivated to modulate acetylase, an acetylating protein YfiQ or deacetylase CobB, a deacetylating protein in order to turn-off and turn-on the enzymatic activity for producing desired chemical isoprenoids or precursor thereof by recombinant microorganism, which a raw material for producing biofuel, a source of energy, which is commercially, industrially and financially beneficial.
 One of ordinarily skilled artisan would have had a reasonable expectation of success because Shiba et al. could successfully produce isoprenoids or precursor thereof in a recombinant host cell E. coli or S. cerevisiae.
Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of claimed invention.

Maintained-Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 52-53, 65-66, 69, 72, 76, 79, 83, 91, 93-97, 100, 101, 113-114, 117, 120, 124, 127, 131, 139, 141-145 and 146 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over at least claims 1-18 of U. S. Patent 10648004 B2, issued on 05/12/2020 (see, IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 52-53, 65-66, 69, 72, 76, 79, 83, 91, 93-97, 100, 101,  113-114, 117, 120, 124, 127, 131, 139, 141-145 and 146 of the instant application disclose recombinant cells capable of producing an isoprenoid precursor, wherein the cells comprise: (i) one or more nucleic acids encoding one or more acetylating proteins, wherein the cells have been modified such that the expression of the nucleic acids and/or activity of the acetylating proteins is modulated; and (ii) one or more nucleic acids encoding one or more polypeptides of the MVA pathway, wherein culturing of the recombinant cells in a suitable media provides for the production of the isoprenoid precursor, wherein the activity of the one or more acetylating proteins is modulated such that the activity is attenuated, deleted, or increased, wherein the one or more acetylating proteins comprises an acetyltransferase selected from the group consisting of YfiQ, Pat, and AcuA, wherein the one or more acetylating proteins comprises a deacetylase selected from the group consisting of CobB and SrtN, wherein the activity of the YfiQ polypeptide is modulated by decreasing, attenuating, or deleting the expression of the gene encoding the YfiQ polypeptide, wherein the activity of the CobB 2Application No. 16/872,329Docket No.: 048768-506CO1US Response to Restriction Requirement dated May 13, 2021 polypeptide is modulated by increasing the expression of the gene encoding the CobB polypeptide, wherein the one or more polypeptides of the MVA pathway is selected from (a) an enzyme that condenses two molecules of acetyl-CoA to form acetoacetyl-CoA; (b) an enzyme that condenses acetoacetyl-CoA with acetyl- CoA to form HMG-CoA; (c) an enzyme that converts HMG-CoA to mevalonate; (d) an enzyme that phosphorylates mevalonate to mevalonate 5-phosphate; (e) an enzyme that converts mevalonate 5- phosphate to mevalonate 5-pyrophosphate; and (f) an enzyme that converts mevalonate 5- pyrophosphate to isopentenyl pyrophosphate, wherein the recombinant cells further comprise (iii) one or more heterologous nucleic acids encoding a polypeptide having phosphoketolase activity, wherein the recombinant cells further comprise (iii) one or more nucleic acids encoding one or more pentose phosphate pathway proteins, wherein the cells have been modified such that the expression of the nucleic acids encoding the pentose phosphate pathway proteins and/or the activity of the pentose phosphate pathway proteins is modulated, wherein the one or more nucleic acids encoding the pentose phosphate pathway proteins is selected from the group consisting of transketolase (tktA), transaldolase (talB), ribulose-5-phosphate-epimerase (rpe), ribose-5-phosphate epimerase (rpiA), and phosphofructokinase (pfkA), wherein the recombinant cells further comprise (iii) one or more nucleic acids encoding one or more acetate cycling proteins, wherein the cells have been modified such that the expression of the nucleic acids encoding the acetate cycling proteins and/or activity of the acetate cycling proteins is modulated, wherein the one or more nucleic acids encoding the acetate cycling proteins is selected from the group consisting of acetyl-coenzyme A synthetase (acs), acetate kinase (ackA), acetate transporter/acetate pump (actP) and phosphotransacetylase (pta), wherein the recombinant cells further comprise one or more nucleic acids encoding one or more proteins selected from the group consisting of: sfcA, maeB, pdhR, aceE, aceF, lpdA, glta, acs, pta, ackA, actP, pfkA, rpe, rpiA, tkta, talB, pgl, edd, and eda, and wherein the cells have been modified such that the expression of the nucleic acids and/or activity of the proteins is modulated, wherein the recombinant cells are gram-positive bacterial cells, gram-negative bacterial cells, fungal cells, filamentous fungal cells, algal cells or yeast cells, wherein the recombinant cells are selected from the group consisting of Bacillus subtilis, Streptomyces lividans, Streptomyces coelicolor, Streptomyces griseus, Escherichia coli, and Pantoea citrea, wherein the recombinant cells are selected from the group consisting of Trichoderma reesei, Aspergillus oryzae, Aspergillus niger, Saccharomyces cerevisiae and Yarrowia lipolytica, wherein the isoprenoid precursor is selected from the group consisting of mevalonate (MVA), dimethylallyl diphosphate (DMAPP) and isopentenyl pyrophosphate (IPP).  
96. (Previously presented) The recombinant cells of 52, wherein the isoprenoid-precursor 4Application No. 16/872,329Docket No.: 048768-506CO1USResponse to Restriction Requirement dated May 13, 2021production is increased relative to recombinant cells that have not been modified such that the expression of the nucleic acids encoding the acetylating proteins and/or the activity of the acetylating proteins is modulated, wherein the isoprenoid precursor production is increased by at least 5%, wherein the increased production of the isoprenoid precursor comprises an increase in: (i) titer, (ii) instantaneous yield, (iii) cumulative yield, (iv) specific productivity, or (v) cell productivity index.  
 
Claims 1-18 of US patent 10648004 B2 disclose recombinant cells capable of producing isoprene, wherein the cells: (i) (a) have been modified such that the activity of a YfiQ polypeptide is modulated by decreasing, attenuating, or deleting the expression of a nucleic acid encoding the YfiQ polypeptide; (b) comprise a nucleic acid encoding a CobB polypeptide, wherein the cells have been modified such that the activity of the CobB polypeptide is modulated by increasing the expression of the nucleic acid encoding the CobB polypeptide; (ii) comprise one or more nucleic acids encoding one or more polypeptides of a mevalonate (MVA) pathway: and (iii) comprise a heterologous nucleic acid encoding a polypeptide having isoprene synthase activity, wherein culturing of the recombinant cells in a suitable media provides for the production of isoprene, wherein the recombinant cells further comprise: (iv) one or more nucleic acids encoding one or more acetyltransferases selected from the group consisting of a protein acetyltransferase (Pat) polypeptide and an acetoin utilization protein AcuA (AcuA) polypeptide, wherein the activity of the one or more acetyltransferases is modulated by decreasing, attenuating, or deleting the expression of the one or more nucleic acids encoding the one or more acetyltransferases; and/or (v) a nucleic acid encoding a sirtuin NAD-dependent deacetylase (SrtN) polypeptide, wherein the activity of the SrtN polypeptide is modulated by increasing the expression of the nucleic acid encoding the SrtN polypeptide, wherein the heterologous nucleic acid encoding a polypeptide having isoprene synthase activity is a plant isoprene synthase polypeptide, wherein the polypeptide having isoprene synthase activity is from Pueraria montana, Pueraria lobata, Populus tremuloides, Populus alba, Populus nigra, or Populus trichocarpa, wherein the one or more polypeptides of the MVA pathway is selected from (a) an enzyme that condenses two molecules of acetyl-CoA to form acetoacetyl-CoA; (b) an enzyme that condenses acetoacetyl-CoA with acetyl-CoA to form HMG-CoA; (c) an enzyme that converts HMG-CoA to mevalonate; (d) an enzyme that phosphorylates mevalonate to mevalonate 5-phosphate; (e) an enzyme that converts mevalonate 5-phosphate to mevalonate 5-pyrophosphate; and (f) an enzyme that converts mevalonate 5-pyrophosphate to isopentenyl pyrophosphate, wherein the recombinant cells further comprise (iv) one or more heterologous nucleic acids encoding a polypeptide having phosphoketolase activity, wherein the recombinant cells further comprise (iv) one or more nucleic acids encoding one or more pentose phosphate pathway proteins, wherein the cells have been modified such that the expression of the nucleic acids encoding the pentose phosphate pathway proteins and/or the activity of the pentose phosphate pathway proteins is modulated, wherein the one or more nucleic acids encoding the pentose phosphate pathway proteins is selected from the group consisting of transketolase (tktA), transaldolase (talB), ribulose-5-phosphate-epimerase (rpe), ribose-5-phosphate epimerase (rpiA), and phosphofructokinase (pfkA), wherein the recombinant cells further comprise (iv) one or more nucleic acids encoding one or more acetate cycling proteins, wherein the cells have been modified such that the expression of the nucleic acids encoding the acetate cycling proteins and/or activity of the acetate cycling proteins is modulated, wherein the one or more nucleic acids encoding the acetate cycling proteins is selected from the group consisting of acetyl-coenzyme A synthetase (acs), acetate kinase (ackA), acetate transporter/acetate pump (actP) and phosphotransacetylase (pta), wherein the recombinant cells further comprise one or more nucleic acids encoding one or more proteins selected from the group consisting of: malic enzyme (sfcA), malic enzyme (maeB), pyruvate dehydrogenase complex repressor (pdhR), pyruvate decarboxylase (aceE), pyruvate decarboxylase (aceF), pyruvate decarboxylase (lpdA), citrate synthase (glta), acs, pta, ackA, actP, pfkA, rpe, rpiA, tkta, talB, 6-phosphogluconolactonase (pgl), phosphogluconate dehydratase (edd), and 2-keto-3-deoxygluconate 6-phosphate aldolase (eda), and wherein the cells have been modified such that the expression of the nucleic acids and/or activity of the proteins is modulated, wherein the recombinant cells are gram-positive bacterial cells, gram-negative bacterial cells, fungal cells, filamentous fungal cells, algal cells or yeast cells, wherein the recombinant cells are selected from the group consisting of Bacillus subtilis, Streptomyces lividans, Streptomyces coelicolor, Streptomyces griseus, Escherichia coli, and Pantoea citrea, wherein the recombinant cells are selected from the group consisting of Trichoderma reesei, Aspergillus oryzae, Aspergillus niger, Saccharomyces cerevisiae and Yarrowia lipolytica, wherein the isoprene production is increased relative to recombinant cells that have not been modified as in (i) (a) and (i) (b), wherein the isoprene production is increased by at least 5%, wherein the increased production of isoprene comprises an increase in: (i) titer, (ii) instantaneous yield, (iii) cumulative yield, (iv) ratio of isoprene to carbon dioxide, (v) specific productivity, or (vi) cell productivity index, wherein the cells:
(i) (a) have been modified such that the activity of a YfiQ polypeptide is modulated by decreasing, attenuating, or deleting the expression of a nucleic acid encoding the YfiQ polypeptide; and (b) comprise a nucleic acid encoding a CobB polypeptide, wherein the cells have been modified such that the activity of the CobB polypeptide is modulated by increasing the expression of the nucleic acid encoding the CobB polypeptide; and (ii) comprise one or more nucleic acids encoding one or more polypeptides of a MVA pathway, wherein culturing of the recombinant cells in a suitable media provides for the production of the isoprenoid precursor.
The above indicated claims of the reference patents while not totally identical to the instant claims, are indeed product claim of a recombinant cells for producing isoprene, an isoprenoids or precursor thereof as claimed in the instant claims. The portion of the specification (and the claims) in the reference patents, while drawn to the actual product as claims in the instant application, includes several embodiments that would anticipate the invention claimed in the instant application. Claims of the instant application listed above cannot be considered patentably distinct over claims of the reference patents when there are specifically recited embodiments that would either anticipate to claims 52-53, 65-66, 69, 72, 76, 79, 83, 91, 93-97, 100, 101, 113-114, 117, 120, 124, 127, 131, 139, 141-145 and 146 of the instant application or alternatively render them obvious. Alternatively, claims 52-53, 65-66, 69, 72, 76, 79, 83, 91, 93-97, 100, 101,  113-114, 117, 120, 124, 127, 131, 139, 141-145 and 146 cannot be considered patentably distinct over claims of the reference patents when there is specifically disclosed embodiment in the instant application that falls within the scope of claims 1-18 of US patent 10648004 B2, i.e. there is substantially overlapping scope between the claimed invention and the teachings of the reference. One having the ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being a preferred embodiment within the claims 1-18 of US patent 10648004 B2. 
Note: The present application claims priority as a CON to the parent application 15/120,037 of US patent 10648004 B2, and thus negating safe harbor from non-statutory ODP rejections since the present claims are drawn to a same claimed invention of recombinant cells for producing isoprene, an isoprenoids or precursor thereof from what was examined in parent. Thus, as discussed above, the presently claimed recombinant cells for producing isoprene, an isoprenoids or precursor thereof is patentably indistinct form and not protected by the safe harbor from, the claim to the recombinant cells for producing isoprene, an isoprenoids or precursor thereof in the parent patent. 
Arguments: Applicants argue that this ODP rejection be held in abeyance until allowable subject matter have been determined.
Response: Applicant’s arguments have been fully considered but are not deemed persuasive to overcome the rejection on ODP issues because no terminal disclaimer (TD) has yet been filed, and thus, the rejection is maintained.


Conclusion
Status of the claims:
Claims 52-53, 65-66, 69, 72, 76, 79, 83, 91, 93-97, 100, 101, 113-114, 117, 120, 124, 127, 131, 139, 141-145 and 146 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, from 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
REMSEN Building, and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656